The opinion of the Court was delivered by
Willard, A. J.
The first of the above entitled cases is a bill to foreclose a mortgage of land. The second is a petition on the part of the mortgagee, intervening in the case of O’Neill vs. Mc-Kewn, in order to make the amount of the bond which the mortgage was given to secure, and to which P. O’Neill, deceased, was surety, a charge upon the estate of said P. O’Neill, the settlement of which estate is involved in the last named suit. The cases were heard and decided together; and, as they depend upon the same questions, they will be here considered together.
The bond and mortgage in suit were made August 4, 1864. The contract of sale called for the payment of $30,000, as follows: One-half thereof in Confederate States Treasury notes of the then last issue, and the balance in a bond bearing date August 4, 1864, *202payable in two years after the blockade of the port of Charleston shall have been effectually raised, with interest thereon, semiannually, from date, to be secured by a good surety to the bond, and also ■ a mortgage, &c. The first payment was made as called-for by the agreement, and the bond' and mortgage in suit given, following the terms of the contract. The principal question raised by the bill and answer was, whether the parties intended the hond-as payable in Confederate currency, or in such medium as should be lawful money at the maturity of the bond.
Testimony was taken before a Master, and bis report made, by which it was held that the bond-called for the payment of Confederate money, according to- the true intent and understanding of the parties. The Master converted the sum called for in the bond into-United States money as of the- date of the bond, and reported the amount due according to such basis of calculation.
Upon the hearing before the Chancellor, the conclusion of the Master, so far as it related to the character of the currency which the parties had in view, was sustained, but a different view taken of the mode of arriving at the amount due upon the bond from that adopted by the Master. The basis adopted by the Chancellor was-the value of the property mortgaged at the time of the sale, as ascertained by testimony.
We have already hold, in Neely vs. McFadden, decided at this Term, (ante, p. 169,) that it was competent to look into the real intent of the parties as to the medium of discharging the obligation of the bond by the aid of extrinsic evidence.
The conclusions of the Master and of the Chancellor, as to their intent, in this respect, rest in part on the contract of sale and in part on parol proofs. The question is one of fact, and we find no sufficient ground for disturbing their conclusions in this respect.
As it regards the other point, what was held in Neely vs. McFadden, and in Harmon vs. Wallace, following that case, fully dispose of the present question. The basis adopted by the Master was sub- * stantially correct, while that adopted by the Chancellor is not, in our judgment, conformable with the contract of the parties.
Neither party having excepted- to that part of the Master’s report that sets forth the relative value of Confederate currency and lawful money of the United States at the date of the contract, they are not entitled to call it in question at the present time; nor have they alluded to that subject in their grounds of appeal.
The decree of the Chancellor might be allowed to stand, after *203being modified as to the amount due upon the bond and mortgage, but for the fact that it may be found desirable that the terms of sale as stated by the Chancellor should be modified ; and, also, for the fact that the decree, as it regards the petition of McKeegan, is interlocutory, and calls for further action in the suit in which such petition was filed.
The Circuit decree will, therefore, be reversed, and the report of the Master confirmed, and the cause will be remitted to the Circuit Court for a decree and further proceedings on the Master’s report, upon the principles here laid down.
Wright, A. J., concurred.